                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                      3:11-cv-603-RJC
                                    (3:06-cr-363-RJC-3)

GERALD ADRIAN WHEELER,                                           )
                                                        )
                             Petitioner,                )
                                                        )
                    vs.                                 )            AMENDED ORDER1
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                  Respondent.                                    )
___________________________________ )


           THIS MATTER is before the Court upon remand from the United States

Court of Appeals for the Fourth Circuit for further proceedings. (Doc. No. 25: Opinion

and Judgment).

           IT IS, THEREFORE, ORDERED that the United States Marshal have

Gerald Adrian Wheeler (Reg. No. 20977-058) present in Charlotte, North Carolina

forthwith, but not later than February 28, 2019, at 9:30 a.m. for a hearing relating to

his Petition for Relief under 28 U.S.C. § 2241, (Doc. No. 10).

           The parties should be prepared to address the procedural implications of the

government’s Motion to Grant Habeas Petition and Expedite Resentencing, (Doc. No.

30), filed on November 7, 2018, subsequent to its Petition for a Writ of Certiorari filed

in the Supreme Court, (Case No. 18-420), on October 3, 2018, claiming that the

Fourth Circuit erred in applying the savings clause, 28 U.S.C. §2255(e), to petitioner’s


1
    Amended to correct typographical error in date of hearing.
                                                            1
statutory claim, (Petition at 14).

      The Clerk is directed to certify copies of this Order the defendant, the Federal

Defender, the United States Attorney, the United States Solicitor General, the United

States Marshals Service, the United States Probation Office, and the Clerk of the

United States Court of Appeals for the Fourth Circuit.




                               Signed: January 30, 2019




                                              2
